                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                        Plaintiff,                   )
                                                     )
 v.                                                  )     No. 4:20 MJ 7194 SPM
                                                     )
 TERICA TANEISHA ELLIS,                              )
                                                     )
                        Defendant.                   )

                                MOTION FOR SEALING ORDER

        COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Angie E. Danis and

Gwendolyn E. Carroll, Assistant United States Attorneys for said District, and moves this Court

for an order directing that the complaint, along with its, affidavit, and arrest warrant entered by

this Court on July 8, 2020, be sealed.

        In support of this Motion, the Government provides the following facts, establishing that

(a) the government has a compelling interest in sealing the documents in question which outweighs

the public's qualified First Amendment right of access to review those documents; and (b) no less

restrictive alternative to sealing is appropriate or practical:

        Because this investigation is ongoing and its success would be jeopardized if the contents

of the affidavit were made public, the Government requests that the affidavit and the

accompanying warrant documents be sealed.
       WHEREFORE, for the reasons stated above, the Government respectfully requests that the

complaint, along with its affidavit, and arrest warrant, be sealed.

       Dated this    9th day of July, 2020.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      /s/ Angie E. Danis
                                                      ANGIE E. DANIS, #64805MO
                                                      GWENDOLYN E. CARROLL, 4657003NY
                                                      Assistant United States Attorneys
